IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE No. 85280
RESIGNATION OF PAUL DAVID
FILED ;

LIPSON, BAR NO. 9346.
SEP 26 2022-4
CLE ui E

ORDER GRANTING PETITION FOR RESIGNATION
This is a joint petition by the State Bar of Nevada and attorney

 

 

Paul David Lipson for his resignation from the Nevada bar.

SCR 93(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or chent security
fund matters are pending against Lipson; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 93(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 93(5)(a)(2). Lipson acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 93(5)(c)-(d). Finally, Lipson has submitted an affidavit of
compliance with SCR 115. See SCR 93(5)(e).

Supreme Court
OF
NEVADA

(0) 1947 >

vz- 32012]

 

 
The petition satisfies the requirements of SCR 93(5).
Accordingly, we approve attorney Paul David Lipson’s resignation. SCR
93(5)(a)(2). The petition is hereby granted.

It is so ORDERED.

 

cc: Bar Counsel, State Bar of Nevada
Paul D. Lipson

Executive Director
Admissions Office, United States Supreme Court

SuPREME CourT
oF
NEVADA

(QO) 1947, «eB